In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00466-CV

PAMELA SUE KELLER, Appellant                §     On Appeal from the 231st District
                                                  Court
                                            §
                                                  of Tarrant County (231-560230-14)
V.                                          §
                                                  October 4, 2018
                                            §
GREGORY A. KELLER, Appellee                       Opinion by Justice Birdwell


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee Gregory A. Keller shall pay all of the costs of

this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Wade Birdwell__________________
                                          Justice Wade Birdwell